
	

114 S1843 IS: Criminal Alien Notification Act
U.S. Senate
2015-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1843
		IN THE SENATE OF THE UNITED STATES
		
			July 22, 2015
			Mr. Flake (for himself and Mr. McCain) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To enhance communication between Federal, State, tribal, and local jurisdictions and to ensure the
			 rapid and effective deportation of certain criminal aliens.
	
	
		1.Short title
 This Act may be cited as the Criminal Alien Notification Act.
 2.DefinitionsIn this Act: (1)DepartmentThe term Department means the Department of Homeland Security.
 (2)Law enforcement notification systemThe term law enforcement notification system means a secure information sharing system utilized by Federal, State, tribal, and local law enforcement agencies—
 (A)to notify the identification bureaus, of the State from which an alien is being released and of the State in which the alien is intending to reside (if different), of the anticipated release of an inadmissible or deportable alien described in subparagraph (A), (B), (C), or (D) of section 236(c)(1) of the Immigration and Nationality Act (8 U.S.C. 1226(c)(1)) from the custody of U.S. Immigration and Customs Enforcement; and
 (B)to notify the Secretary of the release from custody of an alien who has been arrested for any offense described in subparagraphs (A) through (D) of section 236(c)(1) of the Immigration and Nationality Act (8 U.S.C. 1226(c)(1)), the conviction of which would render the alien inadmissible under sections 212(a) and 237(a) of such Act (8 U.S.C. 1182(a) and 1227(a)).
 (3)Protection orderThe term protection order includes any injunction, restraining order, or any other order issued by a civil or criminal court to prevent violent or threatening acts or harassment against, sexual violence, or contact or communication with, or physical proximity to, another person, including any temporary or final order issued by a civil or criminal court (whether obtained by filing an independent action or as a pendente lite order in another proceeding) if—
 (A)a civil or criminal order was issued by a State, tribal, or territorial court in response to a complaint, petition, or motion filed by, or on behalf of, a person seeking protection;
 (B)such court has jurisdiction over the parties and matter under the law of such State, Indian tribe, or territory;
 (C)reasonable notice and opportunity to be heard is given to the person against whom the order is sought that is sufficient to protect that person’s right to due process; and
 (D)in the case of ex parte orders, notice and opportunity to be heard is provided within the time required under the law of such State, Indian tribe, or territory and within a reasonable time after the order is issued to sufficiently protect the respondent’s due process rights.
 (4)SecretaryThe term Secretary means the Secretary of Homeland Security. (5)StateThe term State has the meaning given the term in section 101(a)(36) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(36)).
			3.Law enforcement notification system
 Not later than 180 days after the date of the enactment of this Act, the Secretary shall establish a law enforcement notification system for every State.
		4.Protective order notification system
 (a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary shall establish a secure information sharing system that enables State, tribal, and local courts to notify the Secretary of a protective order issued against an inadmissible or deportable alien described in section 212(a) or 237(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a) and 1227(a)) who is under the supervision of the Secretary.
 (b)ConstructionNothing in this section may be construed to authorize the Secretary to establish a system that allows for the inclusion of protection orders for anyone other than an inadmissible alien described in section 212(a) or 237(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a) and 1227(a)).
			5.Reporting requirements
 (a)Report requiredNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary shall submit a report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives that includes the information specified in subsection (b).
 (b)ContentsThe report required under subsection (a) shall describe— (1)the number of aliens currently present in the United States who have ever been arrested for a criminal offense;
 (2)the number of aliens currently present in the United States who have ever been convicted of a criminal offense;
 (3)the number of aliens with final orders of removal who are currently present in the United States and of such aliens—
 (A)how many have ever been arrested for any criminal offense; and (B)how many have ever been convicted for any criminal offense;
 (4)the number of detainers that were issued by the Department during the previous fiscal year and the number of such detainers that were honored;
 (5)the number of times the Department was notified during the previous fiscal year of a protective order issued pursuant to this Act and, for each such notification—
 (A)the actions taken by the Department; or (B)if no action was taken, the reasons for not taking action;
 (6)the number of times during the previous fiscal year that the Department was notified through the law enforcement notification system established under section 3 and, for each such notification—
 (A)a list of offenses for which notification was provided; and (B)(i)the actions taken by the Department; or
 (ii)if no action was taken, the reasons for not taking action; and (7)the number of times during the previous fiscal year that the Department was notified by a State, tribal, or local law court through the system established under section 4 and, for each notification—
 (A)the actions taken by the Department; or (B)if no action was taken, the reasons for not taking action.
					
